 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    DEBRA MCMANNES

           Plaintiff,
                                                          Case No. 17-cv-758-jdp
      v.

    DEPARTMENT OF WORKFORCE DEVELOPMENT,

           Defendant.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Department of Workforce Development against plaintiff Debra

McMannes dismissing the case.




           s/ K. Frederickson, Deputy Clerk               January 4, 2019
           Peter Oppeneer, Clerk of Court                      Date




 
